SECURITIES AND EXCHANGE COMMISSION FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 USMetals, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of Incorporation or organization) (Primary Standard Industrial Classification Code Number) 88-0463279 (I.R.S. Employer Identification No.) 4535 W. Sahara Avenue, Suite 200 Las Vegas, NV 89102 (702) 933-4034 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) CSS NEVADA 4535 W. Sahara Avenue, Suite 200 Las Vegas, NV 89102 (702) 933-4030 (Name, Address and Telephone Number of Agent for Service) With a Copy to: Dennis Brovarone Attorney at Law 35 Pinyon Pine Road Littleton, CO 80127 Telephone No.: (303) 589-1388 Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount To Be Registered Offering Price Per Share (1) Aggregate Offering Price Amount of Registration Fee Common stock (2) $ $ $ (1)Based on Rule 457 under the Securities Act. The offering price is the par value of $0.001 of the shares to be issued. (2)Represents shares held by the Selling Securities Holders, which include the shares to be issued to the USCorp stockholders in the spinoff and others. See “Prospectus Summary - The Offering,” “Plan of Distribution,” and “Selling Securities Holders.” The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Subject to Completion, September 4, 2013 USMetals, Inc. 74,714,452 Shares of Common Stock This prospectus relates to the offering of up to 74,714,452 shares of the common stock of USMetals, Inc., a Nevada corporation to the stockholders of USCorp, a Nevada corporation, pursuant to a spinoff of the shares of the registrant held by USCorp, and the resale of 35,297,886shares by non-affiliated stockholders.Please refer to “Prospectus Summary - The Offering,” “Plan of Distribution,” and “Selling Securities Holders.” We will not receive any proceeds as a result of the spinoff to the stockholders of USCorp or from the sale of the shares of our common stock by the Selling Securities Holders. We will bear all expenses in connection with the registration of all of the shares of our common stock covered by this prospectus. We are offering the shares to the stockholders of USCorp without the use of any placement agent.Our fees and expenses associated with this offering are estimated to be $30,000. The Selling Securities Holders will be offering shares of our common stock. The Selling Securities Holders may sell all or a portion of these shares through registration under the Securities Act of 1933, as amended, from time to time in market transactions through any market on which our common stock is then traded, in negotiated transactions or otherwise, at a price of $0.001 per share for the duration of the offering pursuant to this prospectus. For additional information on the methods of sale, you should refer to the section in this prospectus entitled “Plan of Distribution.” USCorp, and all of the Selling Securities Holders, and all of the intermediaries through whom the shares of the Selling Securities Holders may be sold are deemed to be “underwriters” within the meaning of the Securities Act of 1933, as amended, with respect to the securities offered hereby, and any profits realized or commissions received may be deemed underwriting compensation. We have agreed to indemnify the Selling Securities Holders against certain liabilities, including liabilities under the Securities Act. We will notify the Selling Securities Holders of their underwriting status and our agreement to indemnify them against certain liabilities, including liabilities under the Securities Act, pursuant to a letter in the form attached to this prospectus as Attachment A. We are an emerging growth company as described in the Jumpstart Our Business Startups Act (the “JOBS Act”) which was signed into law on April 5, 2012. See “Prospectus Summary.” The shares of our common stock are not currently listed for sale on any exchange, although we do plan to attempt to have our shares quoted for sale on the “Pink Sheets” or the OTC Bulletin Board after the effective date of this prospectus. However, there can be no assurance that we will be successful in having our shares quoted or traded on any public market. THE SECURITIES OFFERED HEREBY INVOLVE A HIGH DEGREE OF RISK. INVESTING IN OUR COMMON STOCK INVOLVES RISKS WHICH ARE DESCRIBED UNDER THE “RISK FACTORS,” SECTION OF THIS PROSPECTUS. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2013 The information in this prospectus is not complete and may be changed. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. No one may sell these securities nor may offers to buy be accepted until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer, solicitation or sale is not permitted. Available Information We have not previously been subject to the reporting requirements of the Securities and Exchange Commission.We have filed with the Commission a Registration Statement on Form S-1 under the Securities Act with respect to the shares offered hereby.This prospectus does not contain all of the information set forth in the Registration Statement and the Exhibits and Schedules thereto.For further information with respect to our Securities and to us you should review the Registration Statement and the Exhibits and Schedules thereto. You can inspect the Registration Statement and the Exhibits and Schedules thereto filed with the Commission, without charge, in our files in the Commission’s public reference room attreet N.E., Room 1580,Washington,D.C. 20459.You can also obtain copies of these materials at prescribed rates.You can obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330.The Commission maintains a web site on the internet that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission athttp://www.sec.gov Reports To Security Holders As a result of the Registration Statement we are subject to the reporting requirements of the Federal Securities Law, and are required to file periodic reports and other information with the SEC.We will furnish our security holders with annual reports containing audited financial statements certified by independent public accountants following the end of each fiscal year and quarterly reports containing unaudited financial information for the first three quarters of each fiscal year following the end of such fiscal quarter. 2 Table of Contents Prospectus Summary 4 Risk Factors 10 Use of Proceeds 19 Capitalization and Determination of Offering Price 19 Dilution 20 Business 21 Description of Properties 25 Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 36 Selling Securities Holders 41 Plan of Distribution 48 Security Ownership of Certain Beneficial Owners and Management 52 Directors, Executive Officers and Control Persons 53 Executive Compensation 56 Certain Relationships and Related Transactions 56 Legal Matters 57 Experts 57 Attachment A Attachment A Financial Statements
